                                    Case
                                     Case1:18-cv-00156-EJF
                                          1:18-cv-00156-EJF Document
                                                             Document2-1
                                                                      1 Filed
                                                                         Filed12/05/18
                                                                               12/05/18 Page
                                                                                         Page11ofof11
JS 44 (Rev. 08/18)                                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (.>EE /NS'l'IWCT/ONS ON NEXT PAGH OF THIS FORM.)

I. (a) PLAINTIFFS
                                                                                                                    B8~t1t~~it~o§NTY; BOX ELDER COUNTY SHERIFF'S OFFICE;
    MCFARLIN, NEHEMIAH and FOX, ATOATASI                                                                            WALKER, ADAM; ZILLES, JUSTIN; BERRY, STEVEN; MOORE, Z.;
                                                                                                                    NEBEKER, SHANE; MAUGHAN, L.; ONEIDA COUNTY; ONEIDA CO
      (b) County of Residence of First Listed Plaintiff                                                              County of Residence of First Listed Defendant BOX ELDER
                                    (F:XCEl'T IN U.S. PIA/NT/FF CASES)                                                                         (IN U.S. PLAIN71FFCASESONU)
                                                                                                                         NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION or
                                                                                                                                   THE TRACT or LAND INVOLVED.


    s~ijsta~·n~y~gl't&nc~fN'oA'tc"1ephone NumherJ                                                                        Attorneys ({(Known)

    545 E. University Pkwy., Suite 200
    Orem, UT 84097; Tel: (801) 426-6888

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnlyJ                                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                  "X" In one Box.for Plaint!ff
                                                                                                                  (For Diversity Ca.ies Only)                                                    and One Boxjbr Defendant)
0 I        U.S. Government               ~ 3 Federal Question                                                                                PTF         DEF                                                     PTF       DEF
             Plaintiff                              (U.S. Government Nol a Party)                           Citizen of This State            0 I         0 I                Incorporated or Principal Place       0 4      0 4
                                                                                                                                                                              of Business In This State

0 2 U.S. Government                      0 4      Diversity                                                 Citizen of Another State             0 2      0     2           Incorporated and Principal Place                           0 5       0 5
             Defendant                              (lndicale Citizenship r!f'l'arties in flem Ill)                                                                            of Business In Another State

                                                                                                            Citizen or Subject of a              0 3      0         3       Foreign Nation                                             0 6       0 6
                                                                                                              Forei n Count!
                                                                                                                     1



IV NATURE OF SUIT (Place an                         ")(" in One Box Only)                                                                                 Cl'1cI<Iiere or: Nlllurc ot Sutt c.. OCl'
                                                                                                                                                                                                ! r..lc•scnr.it1011s.
                                                                         1'(211<:1·s·
I             CONTltACT                                                                                        F@Rl!llll'l'UJ'l:JiJII'Elll AL'I Y'            BANKRUPTCY.                                    '    ' ·. . 0 ..'l;H 'w >i'l'A3"CJTES        I
0     110 Insurance                           PERSONAL IN.JClRY                 PERSONAL INJURY             0 625 Drug Related Seizure               0 422 Appeal 28 USC 158                                     0 375 False Claims Act
0     120 Marine                        0 310 Airplane                        0 365 Personal Injury -             of Property 21 USC 881             0 423 Withdrawal                                            0 376 Qui Tam (31 USC
0     130 Miller Act                    0 315 Airplane Product                      Product Liability       0 690 Other                                    28 use 157                                                       3729(a))
0     140 Negotiable Instrument                    Liability                  0 367 Health Care/                                                                                                                 O 400 State Reapportionment - ..         ~




0     150 Recovery of Overpayment       0 320 Amrnlt, Libel &                       Plrnnnaceutical                                                           It"   ia.i:   i       11.,,;.HT~   .. -- ---       O 410 Antitrust
           & Enforcement of Judgment               Slander                          Personal Injury                                                  0 820 Copyrights                                            0 430 Banks and Banking           - .: ~
0     15 I Medicare Act                 0 330 Federal Employers'                    Product Liability                                                0 830 Patent                                                0 450 Commerce
0     152 Recovery of Defaulted                    Liability                  0 368 Asbestos Personal                                                0 835 Patent - Abbreviated                                  0 460 Deportation
           St11dent Loans               0 340 Marine                                 lnjqry Product                                                          New Drug Application                                0 470 Racketeer Influenced and
           (Excludes Veterans)          0 345 Marine Product                         Liability                                                       0 840 Trademark                                                     Corrupt Organizations
0     153 Recovery of Overpayment                  Liability                   PERSONAL PROPERTY            '              ,,.,,..,,.,                '·~f1u•1>l)'
                                                                                                                                                                         lT..Y                             0 480 Consumer Credit
           of Veteran's Benefits        0 350 Motor Vehicle                   0 370 Other fraud              0 710 Fair Labor Standards              0 861 HIA (1395ff)                                    0 485 Telephone Consumer
0     160 Stockholders' Suits           0 355 Motor Vehicle                   0 371 Truth in Lending                 Act                             0 862 Black Lung (923)                                       Protection Act
0     190 Other Contract                          Product Liability           0 380 Other Personal           0 720 Labor/Management                  0 863 DIWC/DIWW (405(g))                              0 490 Cable/Sat TV
0     195 Contract Product Liability    0 360 Other Personal                        Property Damage                  Relations                       0 864 SSID Title XVI                                  O 850 Securities/Co111111oditiesl
0     196 franchise                               Injury                      0 385 Property Da111age        0 740 Railway Labor Act                 0 865 RSI (405(g))                                           Exchange
                                        0 362 Personal htjury -                     Product Liability        0 751 family and Medical                                                                      0 890 Other Statutory Actions
                                                  Medical Malpractice                                                Leave Act                                                                             0 89 I Agricultural Acts
I         REAL PROPERTY                         CIVIL RIGHTS                   PRIS.ONER P.ETl'l'IONS        0 790 Other Labor Litigation              FEDERAL TAXSUITS                                · ; O 893 Environmental Matters
 0    210 Land Condemnation             t!IJ: 440 Other Civil Rights            Habeas Corpus:               0 79 I Employee Retirement              0 870 Taxes (U.S. Plaintiff                           0 895 Freedom oflnfonnation ...
 0    220 Foreclosure                   0 441 Voting                          0 463 Alien Detainee                  Income Security Act                    or Defendant)                                          Act                        /.!,'

 0    230 Rent Lease & Ejectment        0 442 Employment                      0 510 Motions to Vacate                                                0 871 IRS-Third Party                                 0 896 Arbitration
 0    240 Torts to Land                 0 443 Housing/                              Sentence                                                                26 use 7609                                    O 899 Administrative Procedure
 0    245 Tort Product Liability                  Accommodations              0 530 General                                                                                                                       Act/Review or Appeal of
 CJ   290 All Other Real Property       0 445 Amer. w/Disabilities -          0 535 Death Penalty                    11vi1viJGRATiflN                                                                             Agency Decision
                                                  Employment                    Other:                       0 462 Naturalization Application                                                              0 950 Constitutionality of
                                        0 446 Amel'. w/Disabilities -         0 540 Mandamus & Other         0 465 Other Immigration                                                                              State Statutes
                                                  Other                       0 550 Civil Rights                   Actions
                                        0 448 Education                       0 555 Pl'ison Condition
                                                                              0 560 Civil Detainee -
                                                                                    Conditions of                                                                                                                                                        ...
                                                                                    Confinement ·
V, 0 RIG IN (Place an          "X" in One Box On(y)
21: I      Original          0 2 Removed from                   0    3       Remanded trom              0 4 Reinstated or         0 5 Transferred from    0 6 Multidistrict                                                  0 8 Multidistrict
           Proceeding               State Court                              Appellate Court                 Reopened        Another District                     Litigation -                                                      Litigation -
                                                                                                                             (<peci.fY)                           Transfer                                                          Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not citejul'i.wlictio1111/ st111111es 1111/ess diversity):
                                             42 USC 1983; 1988                                                                                                                  .
    VI. CA USE OF ACTION                   1-B-r-ie-fd-e-sc-r-ip-ti-ot-1o-f-c-at-ts_e_:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                             unlawful arrest, search and seizure
    VII. REQUESTED IN     0                         CHECK IF THIS IS A CLASS ACTION                             DEMAND$                                                 CHECK YES only if demanded in complaint:
         COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                                            JURY DEMAND:                                   ~Yes             ONo
    VIII. RELATED CASE(S)
                                                  (See inslruction.1):
          IF ANY                                                              JUDGE                                                                     DOCKET NUMBER
    DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD
    12/05/2018                                                                   /s/ Daniel L. Steele
    FOR OFFICE USE ONLY

                                    AMOUNT                                              APPL YING IFP
                                                                                                                                         Case: 1: 18-cv-OO 156
      RECEIPT#
                                                                                                                                         Assigned To : Furse, Evelyn J.
                                                                                                                                         Assign. Date : 12/5/2018
                                                                                                                                         Description: McFarlin et al v. Box
                                                                                                                                         Elder County et al
